Citation Nr: 0100561	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  97-32 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for a personality 
disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
pinched nerve of the cervical spine.

7.  Entitlement to an increased rating for residuals of a 
right ankle fracture, currently evaluated as 10 percent 
disabling.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1983 to August 1989.

In a September 1996 rating action, the RO denied service 
connection for a pinched nerve of the neck.  The veteran was 
notified of the decision and his appellate rights by a letter 
dated in September 1996.  The veteran filed a timely notice 
of disagreement (NOD).  Although he was provided a statement 
of the case, he did not file a timely substantive appeal.  

In a July 1998 rating action, the RO denied service 
connection for a bilateral shoulder disorder, headaches, and 
pinched nerve of the cervical spine, and denied an increased 
evaluation for a residuals of a right ankle fracture, 
evaluated as 10 percent disabling.  The veteran perfected a 
timely appeal with regard to all the issues in the July 1998 
rating action.  The Board of Veterans' Appeals (Board) notes 
that although the RO failed to adjudicate the veteran's claim 
for service connection for pinched nerve of the cervical 
spine on a new and material evidence basis, that is the 
correct characterization of the issue.  Accordingly, the 
Board has recharacterized the issue as a new and material 
evidence claim and the claim will be adjudicated on that 
basis.

In an August 1998 rating action, the RO denied service 
connection for a low back disorder and for a personality 
disorder.  The veteran filed a timely appeal with regard to 
both issues.

In a February 2000 statement, the veteran submitted 
additional evidence and waived his right to have it initially 
considered by the RO.  38 C.F.R. § 20.1304(c).

The veteran provided testimony at a hearing before the 
undersigned Member of the Board in Washington, D.C. in April 
2000.  A transcript of the hearing is of record.  At the 
hearing, the veteran raised the issue of entitlement to 
service connection for a dental condition and for a right 
knee disorder, claimed as secondary to the right ankle 
disability.  These claims have not been developed for 
appellate review and are referred to the RO for appropriate 
action.

The issues of entitlement to service connection for bilateral 
shoulder disorders, neck disorder, headaches, a low back 
disorder, and for an increased rating for residuals of a 
right ankle fracture, will be addressed in the remand section 
below.

Lastly, the Board notes that in a January 1999 rating action, 
the RO denied entitlement to a temporary total disability 
rating for a service-connected disability requiring 
convalescence under the provisions of 38 C.F.R. § 4.30.  The 
veteran filed a notice of disagreement with the RO's decision 
in February 1999.  The Board construes the veteran's 
statement as a timely NOD regarding the issue of a temporary 
total disability rating.  Accordingly, the Board is required 
to remand this issue to the RO for issuance of a statement of 
the case (SOC).  The matter of entitlement to a temporary 
total disability rating for a service-connected disability 
requiring convalescence under the provisions of 38 C.F.R. § 
4.30 will also be addressed in the remand section below.


FINDINGS OF FACT

1  A personality disorder was diagnosed in service, and has 
been diagnosed subsequent to service.

2.  In a rating action of September 1996, the RO denied 
service connection for pinched nerve in the neck on the basis 
that the condition was not incurred or aggravated by active 
service; although notified of the need to file a substantive 
appeal in a timely manner, the veteran did not perfect a 
timely appeal.

3.  Evidence received since the September 1996 rating action 
regarding a pinched nerve of the neck is so significant that 
it must be considered (with the other evidence of record) to 
fairly decide the merits of this claim.


CONCLUSIONS OF LAW

1.  A personality disorder is not a disease within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c) (2000).    

2.  Inasmuch as the veteran's appeal was not timely 
perfected, the September 1996 rating decision became final.  
38 U.S.C.A. § 7105 (West 1991).

3.  New and material evidence to reopen the claim for service 
connection for pinched nerve of the neck has been presented.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records were reviewed.  The 
entrance examination was negative for any findings, 
treatment, or diagnoses of a pinched nerve in the cervical 
spine or a personality disorder.  

In an October 1985 treatment record, the veteran complained 
of not sleeping or eating well and of being depressed.  He 
stated that he hated being in the Navy and that he wanted to 
leave.  On examination, his affect was concerned and somewhat 
depressed.  His mood was depressed.  He denied suicidal 
ideation.  The assessment was situational depression with 
recovery signs.

The veteran was afforded a psychological evaluation in 
December 1985.  It was noted that the veteran had become 
increasingly disenchanted with the service and that he no 
longer felt that he could be a productive member of the 
service.  He had experienced frustration, tension, 
nervousness, worry, and depression.  It was recommended that 
the veteran be given an administrative discharge.

January 1986 treatment records reveal that the veteran 
complained that he had not been able to progress in his 
duties at the rate he is capable and this frustrated him.  He 
had severe conflicts with his superiors.  It was noted that 
he was seen earlier with situational depression and that the 
veteran was truly dissatisfied with his life in the Navy and 
that had led to interpersonal complaints.  However, it was 
indicated that there was no evidence of a personality 
disorder or character disorder and that the veteran was fit 
for continued duty.  A mental consultation revealed an 
impression of occupational problem  manifested by job 
dissatisfaction and occupational problems that were not due 
to a mental disorder.

During 1987 and thereafter, the veteran underwent treatment 
for alcohol abuse.  In a May 1989 treatment record, the 
veteran complained of suicidal thoughts.  He stated that he 
had many personnel and occupational problems.  The assessment 
was occupational problem/adjustment disorder.  It was 
recommended that the veteran receive a psychological 
evaluation.  In an undated treatment record, the impression 
was mixed personality disorder with borderline and dependent 
features.  The recommendation noted that the veteran was 
psychiatrically fit for full duty, however, it was felt that 
he was unsuitable for continued military service due to a 
personality disorder.  Therefore, it was recommended that he 
be discharged from service.

The separation examination was performed in May 1989, several 
months before the veteran's separation from service.  At that 
time, he complained of headaches and frequent trouble 
sleeping and depression or excessive worry.  He denied joint 
pain, including that involving the back and shoulders.  

In a May 1989 emergency care and treatment record, it was 
noted that the veteran fell landing on his right foot and 
sustaining an injury to his right ankle.  He also sustained 
an injury/laceration to his right upper arm.  The diagnoses 
were fracture of the right ankle and laceration of the right 
arm.  There were no references to complaints, findings or 
treatment of any other areas of the body.  

The veteran filed a claim for service connection for pinched 
nerve of the cervical spine in May 1996.  In particular, the 
veteran alleged that a Dr. Roll x-rayed his upper back and 
found that there were two pinched nerves.  Furthermore, the 
veteran stated that Dr. Roll opined that the pinched nerves 
were due to the fall the veteran sustained in service.  Dr. 
Roll's records do show complaints of numbness of the left arm 
and a sore neck, and a history of an ankle injury.  There was 
no nexus opinion linking the neck complaints to an event in 
service on the report.

In a September 1996 rating action, the RO denied service 
connection for a pinched nerve of the neck.  The RO noted 
that there was no record of treatment in service for a 
pinched nerve in the neck and that no other evidence 
pertinent to the veteran's claim was received.  A letter 
notifying the veteran of the decision and of his appellate 
rights was sent in the same month.  The veteran filed an NOD 
with the decision in November 1996, was provided with a 
statement of the case, and given his appellate rights, but 
did not file a substantive appeal.  

In a November 1996 VA outpatient treatment record, the 
veteran stated that in 1989, he fell from a 15 foot ceiling 
and that he injured his left arm.  Since then he has had neck 
pain shooting up the left arm, constant headaches, bilateral 
shoulder, and low back pain.  

In a December 1996 VA outpatient treatment record, the 
veteran complained of pain in both shoulders and intermittent 
numbness of two fingers on both hands.  It was noted that a 
cervical spine MRI revealed spondylosis at C5-C7 on the left 
side.  

In an April 1998 rating action, the RO again denied service 
connection for a pinched nerve in the neck.  The veteran 
filed a timely appeal.

In an August 1998 rating action, the RO denied service 
connection for a personality disorder.  The veteran filed a 
timely appeal.

The veteran provided testimony at a hearing before an RO 
hearing officer in October 1998.  The veteran testified that 
he developed a pinched nerve of the neck as a result of a 
fall in service in which he fractured his ankle.  

In a February 2000 statement, the veteran submitted 
additional evidence and waived his right to have it initially 
considered by the RO.  38 C.F.R. § 20.1304(c).  The evidence 
consisted of numerous VA medical records.

In a November 1996 VA outpatient treatment record, the 
veteran complained of neck pain which radiated to his 
shoulders.  It was noted that EMG's showed cervical 
radiculitis.  

In an August 1997 VA outpatient treatment record, the veteran 
complained of neck pain.  The assessment included cervical 
somatic dysfunction symptoms.

In a December 1997 VA outpatient treatment record, the 
examiner noted that the veteran had symptoms of borderline 
personality disorder.

In an October 1998 VA outpatient treatment record, the 
complained of neck pain which he stated was on and off since 
1989.

In a November 1998 VA outpatient treatment record, the 
veteran complained of cervical spine pain.  The assessment 
included chronic neck pain.

In a March 1999 VA outpatient treatment record, it was noted 
that the veteran had neck pain since a motor vehicle 
accident.  The assessment included neck pain which was 
chronic and which was noted to have some degenerative 
changes.  

The veteran provided testimony at a hearing before the 
undersigned Member of the Board in April 2000.  He stated 
that his pinched nerve of the cervical spine was a result of 
his inservice injury that he sustained in 1989.  He reported 
that he fell through a drop ceiling and initially hit his 
right ankle.  When he tried to brace himself, he lacerated 
his right arm.  He then felt a muscle or ligament tear so he 
rolled landing on his left shoulder at which point he fell 
back and hit his head on the step.  He testified that every 
since the injury in service, he has experienced many problems 
with his cervical spine, among other areas of the body.


II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131(West 1991).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).

Initially, the Board finds that, with respect to the issues 
relating to new and material evidence and the claim for a 
personality disorder, VA's duty to assist the appellant in 
developing all evidence pertinent to the claims has been met.  
In this regard, the Board notes that the veteran has been 
informed of the evidence necessary to substantiate his claim 
and provided an opportunity to submit such evidence.  
Moreover, VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim 
primarily by requesting medical records from the private 
physicians and VA medical facilities indicated by the 
veteran.  The RO has obtained the veteran's service medical 
records and post-service treatment records.  Also, the 
veteran has not identified any additional, relevant evidence 
that has not been requested or obtained.  Thus, the Board 
finds that the claim, as it pertains to those issues only, is 
ready to be reviewed on the merits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107). 

Personality Disorder

The Board acknowledges that the veteran was diagnosed with a 
personality disorder while in service and that the current 
medical evidence also reveals a personality disorder.  At the 
time of his hearing before the Board, the veteran reported 
his belief that he was entitled to service connection, 
because he did not have a personality disorder before 
entering service, but was noted to have one during service.  
However, that fact provides no basis for a grant of service 
connection in the instant case.  Personality disorders and 
mental deficiency are not diseases or injuries within the 
meaning of applicable legislation pertaining to disability 
compensation.  See 38 C.F.R. § 3.303(c) (2000).  
"[Personality] disorders are developmental in nature, and, 
therefore, not entitled to service connection.  Regulatory 
authority provides that personality disorders will not be 
considered as disabilities under terms of the [Schedule for 
Rating Disabilities].  See 38 C.F.R. §§ 4.9, 4.127 (1999).  
Therefore, as a matter of law, there is no compensable rating 
disability." Beno v. Principi, 3Vet. App. 439, 441 (1992).  
Under the circumstances of this case, where the law is 
dispositive, the Board has no alternative but to deny the 
appellant's claim.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


Pinched Nerve of the Neck

As noted above, in a September 1996 rating action, the RO 
denied service connection for pinched nerve of the neck.  The 
veteran was notified of  the determination in the same month 
but did not file a timely substantive appeal. 

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).  If, however, 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991). 

"New" evidence is evidence that was not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record.  
"Material" evidence is evidence that is relevant and 
probative of the issue at hand, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant it must be considered in order to fairly decide 
the merits of the claim.  See 38 C.F.R. § 3.156(a); Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  The provisions of 
38 U.S.C.A. § 5108 require a review of all evidence submitted 
by a claimant since the previously disallowed claim in order 
to determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The evidence of record in September 1996 showed no treatment 
or diagnosis in service of a pinched nerve of the cervical 
spine.  Since 1996, the veteran has submitted VA outpatient 
treatment records which reveals complaints and treatment for 
cervical spine pain.  Moreover the veteran has provided a 
detailed explanation, under oath, about how the accident in 
service occurred, the extent of his injuries, and the 
progression of such injuries in the post-service years.  

The Board finds that such evidence is new and material 
evidence, and is sufficient to reopen the claim of 
entitlement to service connection for a pinched nerve of the 
cervical spine.  The evidence added since the September 1996 
decision is so significant that it must be considered to 
fairly decide the merits of this claim.  38 C.F.R. § 3.156(a) 
(2000).  


ORDER

1.  Service connection for a personality disorder is denied. 

2.  As new and material evidence with respect to the claim 
for service connection for pinched nerve of the cervical 
spine has been presented, that claim is reopened, and the 
appeal as to that issue is allowed to this extent.


REMAND

With respect to the veteran's claims for service connection 
for bilateral shoulder disorders, headaches, and a low back 
disorder, the veteran contends that these disorders, as well 
as the neck disorder, originated in service.  He claims these 
injuries are the direct result of an event in service when he 
fell through a dropped ceiling.  On his way to the ground, he 
fell onto a railing and lacerated the underside of his right 
upper arm.  He landed on his right ankle sustaining a 
fracture.  He then fell on his left shoulder and his head 
snapped back and struck the stairs that he fell on.  In a May 
1989 emergency care and treatment record, it was noted that 
the veteran fell landing on his right foot and sustaining an 
injury to his right ankle.  He also sustained an 
injury/laceration to his right upper arm.  The diagnoses were 
fracture of the right ankle and laceration of the right arm.

Service medical records do not contain any indication of 
complaints or findings of back, neck, or shoulder disorders 
at the time of the fall, or during treatment rendered 
thereafter.  He was treated in the emergency room for 
headaches several days after receiving spinal anesthesia, but 
no reference to head injury was noted.

A review of the service medical records reveals that in a May 
1984 treatment record, the veteran complained of low back 
pain for the past 6 months.  He denied a history of injury or 
trauma to the back.  Examination of the back revealed no 
edema or swelling.  Palpation revealed mild tenderness at the 
L4 area.  There was mild discomfort on bending forward and 
backward.  The assessment was lumbar muscle strain.  

In a report of medical history prior to discharge 
examination, the veteran indicated that he had frequent or 
severe headaches.  The examiner noted that the veteran had 
frequent tension headaches.  

Post-service VA medical treatment records reveals numerous 
complaints and treatment for shoulder pain, headaches, and 
low back pain.  However, the record includes no specific 
medical opinion as to whether there is a relationship between 
the symptoms noted in service and a current shoulder 
disorder, or a low back disorder.

With regard to the veteran's claim for service connection for 
headaches, the veteran was afforded a VA neurological 
examination in June 1998.  He claimed that since the fall, he 
had been getting bilateral frontal headaches.  The examiner's 
impression was daily tension-type headaches.  The examiner 
further opined that these headaches stem from the head injury 
and the neck injury that the veteran claims to have sustained 
in the fall.  

The Board finds that although the examiner related the 
veteran's current headaches to an incident in service, this, 
without more is not sufficient to satisfy the medical nexus 
requirement.  "Evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence..." LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  Thus, 
further VA examination is necessary that provides for a 
thorough review of the veteran's claims folder, prior to a 
medical nexus opinion by an examiner.

In addition, VA outpatient treatment records show that when 
the veteran was seen in June 1997, he reported increased 
symptoms of joint pain as a result of a recent motor vehicle 
accident.  Later records refer to pending litigation.  
Obtaining these records would be beneficial prior to 
appellate review.  

It is noted that recently, Congress amended 38 U.S.C.A. 
§ 5107 (and amended or added other relevant provisions) to 
clarify VA's duty assist a claimant in developing all facts 
pertinent to a claim for benefits.  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106, as 
well as the accomplishment of a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. §§ 5100-5107).

Under the circumstances of this case, the Board finds that RO 
should schedule the veteran for an appropriate VA examination 
to obtain an opinion as to the relationship, if any, between 
any currently diagnosed shoulder disorder, headaches, neck 
disorder and low back disorder and the veteran's active 
military service, to include the symptoms noted in the 
veteran's service medical records.  Because of the 
discrepancy between the veteran's version of the accident in 
service, and what is recorded in the service medical records, 
it is imperative that the examiner be given ample opportunity 
to review the claims file.  

The veteran is hereby notified that a failure to report for 
any scheduled examination, without good cause, could well 
result in the denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id. 

Prior to having the RO undergo VA examination, however, the 
RO should obtain and associate with the record all 
outstanding pertinent medical records, particularly to 
include any medical records from any VA facilities.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

The Board points out that in light of the recent amendment to 
38 U.S.C.A. § 5107, noted above, there is no longer a legal 
requirement that a claim be "well-grounded" before it can 
be adjudicated on the merits; hence, the RO should adjudicate 
the claim on the merits.  In so doing, the RO should 
carefully weigh each item of evidence, assessing its 
credibility and probative value.

With regard to his claim for an increased rating for his 
service-connected residuals of a right ankle fracture, the 
veteran has alleged that he has increasing pain and 
instability of the right ankle.  

The Court has held that, when a veteran alleges he suffers 
pain due to a service-connected musculoskeletal disability in 
which the degree of disability is based on consideration of 
limitation of motion, an examiner's report should assess the 
degree of functional loss, if any, due to pain, weakened 
movement, excess fatigability or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).   

Following a complete review of the claims folder, the Board 
finds that further development is required on that issue as 
well.  The last VA orthopedic examination was conducted in 
June 1996 and the examination report shows that the examiner 
not only failed to render comments prescribed by De Luca, but 
there is also no indication of a final diagnosis following 
the examination of the veteran.  At the examination, the 
veteran stated the veteran complained of instability of his 
right ankle and achiness with weather changes.  Examination 
of the right ankle revealed no visible swelling or deformity.  
The veteran walked with a stiff-footed gait with very minimal 
dorsiflexion or plantar flexion.  There was very slight 
tenderness over the medial malleolar area.  There was a 
palpable screw head over the lateral malleolar area.  
Operative incisions were noted medially and laterally.  The 
incisions were not tender.  There was no keloid present.  
Dorsiflexion was to 85 degrees.  Plantar flexion was to 125 
degrees.  There was 5 degrees of eversion and 30 degrees of 
inversion.  Motion was somewhat stiff and slightly 
uncomfortable.  The impression from an MRI was a somewhat 
limited MRI of the ankle due to metallic susceptibility 
artifact from screws.  The flexor tendons could not be 
evaluated.  Otherwise, it was an essentially unremarkable MRI 
of the ankle.

In a June 1997 VA outpatient treatment record, the veteran 
complained of right ankle pain when standing, walking, 
climbing steps, and an inability to jump or stoop.  
Examination of the ankle revealed a well healed scar, full 
range of motion, negative crepitation, and positive joint 
line tenderness.  

The veteran provided testimony at a hearing before an RO 
hearing officer in October 1998 and before the undersigned in 
April 2000.  He testified that his right ankle disorder had 
increased in severity and should receive a higher evaluation.  
In particular, the veteran alleged that he has been diagnosed 
with degenerative joint disease with instability of the ankle 
and that he has increased pain upon extended walking, 
standing, stair climbing, and with cold weather.

In a November 1998 VA outpatient treatment record, the 
veteran complained of pain in the medial aspect of his right 
ankle which was increasing in intensity.  Physical 
examination revealed tenderness over the medial malleoli and 
the existence of a foreign body.  An x-ray revealed that 
screws in the ankle were slightly protruding.

Thus, the Board finds that the veteran should be afforded a 
VA orthopedic examination to determine the current degree of 
disability of the veteran's service connected residuals of a 
right ankle fracture.

Finally, regarding the issue of entitlement to a temporary 
total disability rating for a service-connected disability 
requiring convalescence under the provisions of 38 C.F.R. § 
4.30, the Board notes that that in a January 1999 rating 
action, the RO denied entitlement to a temporary total 
disability rating for a service-connected disability 
requiring convalescence under the provisions of 38 C.F.R. § 
4.30 (1999).  In a February 1999 statement, the veteran 
stated that he was not satisfied with the noncompensable 
rating.  The Board construes the veteran's statement as a 
timely NOD regarding the issue of a temporary total 
disability rating.  Accordingly, the Board is required to 
remand this issue to the RO for issuance of a statement of 
the case (SOC). See Manlicon v. West, 12 Vet. App. 238 (1999) 
(The NOD initiated review by the Board of the RO's denial of 
the claim and bestowed jurisdiction on the court; the Board 
should have remanded that issue to the RO, for issuance of an 
SOC.)

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The veteran should be invited to 
submit any evidence he has to support his 
assertion that during the May 1989 fall, 
he sustained injuries to the shoulders, 
head, neck and low back.  Such evidence 
preferably would take the form of 
contemporaneously documented information, 
for example, a letter written around the 
time of the injury.  

2.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran's claims.  This should 
specifically include any outstanding 
records from any VA facilities identified 
by the veteran.  The veteran should be 
asked to provide the names and addresses 
of any private medical care providers who 
treated or evaluated any of the 
disabilities at issue.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be duly notified.

3.  The veteran should be asked to 
provide the details of the motor vehicle 
accident in which he has reported being 
injured in June 1997.  The results of any 
litigation and/or settlement, or claim 
for insurance proceeds, should be set 
forth, and any medical records relied on 
for such determination(s) should be 
obtained as well.  

4.  After associating with the claims 
file all available medical records 
received pursuant to the development 
requested in paragraph 1, above, the 
veteran should be afforded an appropriate 
VA examination to determine the nature 
and etiology of any current shoulder 
disorder, headaches, neck disability and 
low back disorder.  It is imperative that 
the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, to include a 
complete copy of this REMAND.  The 
examiner should elicit from the veteran a 
detailed history of the May 1989 fall, 
the injuries incurred as a result, the 
progression of symptoms he alleges stem 
therefrom.  

All appropriate tests and studies should 
be conducted, and all clinical findings 
should reported in detail.  With respect 
to each disorder diagnosed, the physician 
should render an opinion, following the 
examination of the veteran and review of 
his pertinent medical history, with 
special attention to the documented 
medical history, as to whether it is as 
least as likely as not that the disorder 
is in any way related to the veteran's 
active military service, to include the 
symptoms noted therein.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.  

5.  If none of the requested development 
provides evidence of a nexus between any 
shoulder disorder, headaches, neck and 
low back disorder and the veteran's 
active military service, RO should 
specifically advise him of the need to 
submit such competent medical evidence to 
support the claim.

6.  The veteran should also be afforded a 
special VA orthopedic examination to 
determine the degree of severity of his 
service-connected residuals of a right 
ankle fracture.  The claims folder must 
be made available to the examiner prior 
to the examination so that he may review 
pertinent aspects of the veteran's 
military, medical and employment history.  
All clinical findings pertaining to the 
right ankle should be reported in detail.  
Such tests as the examiner deems 
necessary should be performed, including 
X-rays.  The examiner should conduct 
range of motion testing of the right 
ankle, specifying the range of motion in 
degrees, and comment as to whether there 
is moderate or marked limitation of 
motion or any ankylosis of the ankle.  
The examiner should also comment on the 
effects of the right ankle disability 
upon the veteran's ordinary activity and 
how it impairs him functionally, 
particularly in the work-place, 
specifically, the degree of functional 
loss, if any, resulting from pain on 
undertaking motion, weakened movement, 
excess fatigability, and incoordination, 
as contemplated by DeLuca and the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 
(2000), as applicable.  The clinical 
findings and reasons upon which the 
comments are based should be clearly set 
forth.

7.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  After completion of the foregoing, and 
any other development deemed warranted by 
the record, the RO should readjudicate the 
veteran's claim in all of claims on appeal 
in light of all applicable evidence of 
record and all pertinent legal authority, 
to include the provisions of 38 C.F.R. 
§ 3.655, as appropriate.  The RO must 
provide adequate reasons and bases for all 
its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.  The RO 
must review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

9.  If the benefits sought by the veteran 
continue to be denied, the RO must 
furnish to him a supplemental statement 
of the case to him, and give him the 
appropriate opportunity to submit written 
or other argument in response thereto 
before the case is returned to the 
Board for further appellate 
consideration.

10.  Lastly, the RO should issue a 
statement of the case with regard to the 
issue of entitlement to a temporary total 
disability rating for a service-connected 
disability requiring convalescence under 
the provisions of 38 C.F.R. § 4.30.  If, 
and only if, the veteran completes his 
appeal by filing a timely substantive 
appeal on the aforementioned issue should 
this claim be returned to the Board. See 
38 U.S.C.A. § 7104(a) (West 1991).

The purpose of this REMAND is to ensure that all due process 
requirements are met; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence within the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 


